internal_revenue_service number release date index no cc dom p si plr-112181-00 jun in re legend taxpayer dear on date the internal_revenue_service irs issued a letter_ruling ltr to taxpayer concerning the excise_tax on the air transportation of persons imposed by sec_4261 of the internal_revenue_code in accordance with section dollar_figure of revproc_2000_1 2000_1_irb_4 the irs is revoking ltr the effective date of the revocation is date sec_6110 provides that this document may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by ruth hoffman senior technician reviewer branch enclosures copy of this letter copy for sec_6110 purposes
